DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 30 December 2020.
Claims 1-2 and 4-10 are presented for examination
Claims 1-2, 4-6 and 8-10 are amended.
Claim 3 is cancelled.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2018-041097, filed on 7 March 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8 October 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Argument
Applicant’s arguments filed in the amendment filed on 30 December 2020, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant argued (35 U.S.C 101 Rejection) that “The claims are amended to clarify features therein. Independent claim 1 now recites…Independent claims 9 and 10 are similarly amended. Features clarified in the claims are believed to be clear from the original disclosure, see for example original claim 3 and Figures 9 and 22 and corresponding disclosures. Applicants submit the clarified claim features even further set forth statutory subject matter raider 35 U.S.C. § 101.
The first ground for the outstanding rejection indicated the claims were directed to “the limitation in the mind but for the recitation of generic computer components'’.1 Applicants first traverse that ground for rejection.
According to further clarified claim features, an extracted second data set is further divided into a plurality of groups and units of aggregation, and each of the plurality of the groups is aggregated to generate a third data set having a reduced data amount relative to the second data set. The reduced third data set is stored in a memory and is analyzed to generate an analysis result.
Applicants submit at least the above-noted clarified claim features are not merely directed to “limitations in the mind”.
Another ground for the outstanding rejection indicated the claims were not integrated into a practical application. Applicants further traverse that ground for rejection.
a practical application.
As noted above the claims even further clarify claim features that allow' such a practical application to be realized.
In view of the foregoing comments applicants submit the claims as currently written are proper under 35 U.S.C. § 101.”
	Examiner respectfully disagree.
The newly added claim limitations “select a unit of aggregation for the extracted second data set, wherein a number of attribute values contained in the unit of aggregation is smaller than a number of attribute values contained in the attribute value range;”
group attribute values contained in the second data set by the unit of aggregation to generate a plurality of groups for the second data set, wherein a number of the plurality of groups is smaller than the number of attribute values contained in the attribute value range;
aggregate, for each of the generated plurality of groups, attribute values contained in a corresponding group to generate a third data set for the plurality of groups, wherein the third data set has a reduced data amount relative to the second data set” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “system,” “memory” and “processor” nothing in the claim element precludes the step from practically being system,” “memory” and “processor” language, “select,” “group” and “aggregate” in the context of this claim encompasses the user manually “select,” “group” and “aggregate” in his mind. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical Concept” groupings of abstract ideas. Accordingly, the claim recites an abstract idea.
The newly added claim limitations “store the reduced third data set in the memory” recites additional element, where merely describes how to generally “apply” the concept of storing data in a computer environment e.g. memory (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Further, reducing size of aggregated data such as aggregating data (e.g. multiple numbers) into single data (e.g. one number, such as getting the average) is mathematical concept in technological environment. It is not a practical application 
For example, finding average of four number 2, 4, 6 and 8, where the average is 5 is mathematical concept and display it (although it shows less number on display, which save energy on a calculator) and it does not integrate into any practical application. 
For the above reasons the 35 USC § 101 rejections are maintained.
Applicant argued (35 U.S.C 103 Rejection) that “As noted above independent claims 1, 9. and 10 clarify various features therein.
According to currently clarified claim features, a second data set corresponding to a selected column and an attribute value range is extracted from a first data set, a unit of aggregation for the extracted second data set is selected, attribute values containing the second data set are grouped by the unit of aggregation to generate a plurality of groups for the second data set, and for each of the generated plurality of groups, attribute values contained in a corresponding group are aggregated to generate a third data set for the plurality of groups. In other words, with clarified claim features a second data set corresponding to the selected column and the attribute value range are extracted, the extracted second data set is further divided into a plurality of groups and units of aggregation, and each of the plurality of groups is aggregated to generate the third data set having a reduced data amount relative to the second data set.”
	Examiner respectfully disagree.
Hsiao discloses the newly added claim limitations, “select a unit of aggregation for the extracted second data set, wherein a number of attribute values contained in the unit of aggregation is smaller than a number of attribute values contained in the attribute value range” (Hsiao: paragraph [0008], “…The data analysis system may then obtain a result set by executing the base query, the result set comprising the first data and the second data…,” paragraph [0068], “SELECT SALES_DATE, NY, DC FROM BEAM_VIEW_50 WHERE ROWNUM <=10240…” Paragraph [0065], “…An exemplary SQL query is typically formed of three clauses: SELECT, FROM, and WHERE…SELECT <attribute list> FROM <data source> WHERE <condition> where: <attribute list> is a list of attribute names (e.g., column names) whose values are to be extracted by the query…and <condition> is a conditional (Boolean) expression that identifies conditions or filters related to the rows or records of the data source (e.g. a table or view) to be retrieved by the query” paragraphs [0082]-[0083], “GUI 300 also enables the user to specify functions to be performed as part of the analysis. For example, as depicted in FIG. 3A, GUI 300 displays user-selectable controls 308 (e.g., pulldown menus) that enable selection of functions to be performed on the columns of the result set. For example, in FIG. 3A, a user can select an aggregation operator to be applied to the individual measures. In FIG. 3A, since the user wants to determine aggregate sales per region per month, the user has selected the SUM aggregate operator for each of the selected Y-axis measures…COUNT DISTINCT…MINIMUM or MIN…MAXIMUM or MAX…AVERAGE or AVG --For a numeric field, this function returns the statistical average. MEDIAN--For a numeric field, this function returns the statistical median. …” paragraph [0092], “…the analysis result set may be displayed to the user in area 312 of GUI 300. This enables the user to see the analysis result set generated by the user inputs. The user may then modify the analysis information (e.g., make change to the user selections made in GUIs 300 and 350) based upon the displayed analysis result set. In this manner, the user can interactively and dynamically change the analysis to be performed and see the results of the analysis.” Paragraph [0085], “In GUI 350, the user can select that a time series is to be generated and that set the time unit for the analysis (a month in the example depicted in FIG. 3B) and set the quantity for the time series (in FIG. 3B, a quantity of "1" is selected indicating that the data is to be determined for a per-month basis).” see. Fig. 3A, and 3B,
WHERE “the extracted second data set” is broadly interpreted as “…the rows or records of the data source (e.g. a table or view) to be retrieved by the query” (e.g. “second data” is broadly interpreted as “the rows or records” which is retrieved by the query from all data in database (e.g. “first data set”)),
WHERE “select a unit of aggregation” is broadly interpreted as “aggregate sales per region per month,”
WHERE “a number of attribute values contained in the unit of aggregation is smaller than a number of attribute values contained in the attribute value range” is broadly interpreted as “SUM aggregate operator,” “AVERAGE or AVG --For a numeric field, this function returns the statistical average” or “the data is to be determined for a per-month basis” (e.g. aggregating a plurality of numbers into single number, see. Fig. 3A, aggregating sales of days in one month, and get average day sales for that month);
group attribute values contained in the second data set by the unit of aggregation to generate a plurality of groups for the second data set, wherein a number of the plurality of groups is smaller than the number of attribute values contained in the attribute value range (Hsiao: paragraphs [0082]-[0083], “GUI 300 also enables the user to specify functions to be performed as part of the analysis. For example, as depicted in FIG. 3A, GUI 300 displays user-selectable controls 308 (e.g., pulldown menus) that enable selection of functions to be performed on the columns of the result set. For example, in FIG. 3A, a user can select an aggregation operator to be applied to the individual measures. In FIG. 3A, since the user wants to determine aggregate sales per region per month, the user has selected the SUM aggregate operator for each of the selected Y-axis measures…COUNT DISTINCT…MINIMUM or MIN…MAXIMUM or MAX…AVERAGE or AVG --For a numeric field, this function returns the statistical average. MEDIAN--For a numeric field, this function returns the statistical median. …” paragraph [0092], “…the analysis result set may may then modify the analysis information (e.g., make change to the user selections made in GUIs 300 and 350) based upon the displayed analysis result set. In this manner, the user can interactively and dynamically change the analysis to be performed and see the results of the analysis.” Paragraph [0085], “In GUI 350, the user can select that a time series is to be generated and that set the time unit for the analysis (a month in the example depicted in FIG. 3B) and set the quantity for the time series (in FIG. 3B, a quantity of "1" is selected indicating that the data is to be determined for a per-month basis).” see. Fig. 3A, and 3B;
WHERE “group attribute values contained in the second data set by the unit of aggregation to generate a plurality of groups for the second data set” is broadly interpreted as “aggregate sales per region per month” and “set the quantity for the time series (in FIG. 3B, a quantity of "1" is selected indicating that the data is to be determined for a per-month basis)”
WHERE “wherein a number of the plurality of groups is smaller than the number of attribute values contained in the attribute value range” is broadly interpreted as “SUM aggregate operator,” “AVERAGE or AVG --For a numeric field, this function returns the statistical average” or “the data is to be for a per-month basis” (e.g. aggregating a plurality of numbers into single number, e.g. aggregate days to month basis);

Applicant argued (35 U.S.C 103 Rejection) that “Applicants sub, it Hsiao does not meet such clarified claim features, and particularly “generating a third data set by aggregating each of the plurality of groups obtained by the division of the second data set in units of aggregation”.”
Examiner added Huth et al. (U.S. Patent No.: US 6,704,742) to teach the newly added claim limitation “aggregate, for each of the generated plurality of groups, attribute values contained in a corresponding group to generate a third data set for the plurality of groups, wherein the third data set has a reduced data amount relative to the second data set. (Huth: column 6, lines 15-44, “…assume that power consumption data is generated and stored as raw data every minute for every building owned by a particular company. In addition, assume that an administrator requests a report comprising data segments for a first period including the last sixty months (i.e., last five years) for each building showing monthly total energy consumption for each building. In this case, the database processor may begin by rolling the minute data into fifteen minute intervals and storing the fifteen minute interval data segments as intermediate data segments. Next, the processor may roll up the fifteen minute data segments to hourly data segments and then the hourly to daily, and the daily to monthly, the processor storing each of the intermediate roll-up data segments ” 
Column 10, lines 42-56, “The method may be for use in managing a building automation system and the interval attribute may be selected from one of a yearly interval, a quarterly interval, a monthly interval, a daily interval, an hourly interval and a minute by minute interval. For at least some point slices, the specifier may indicate other point slices to be manipulated according to a function to generate a requested point slice. Each request also may include a unit attribute and the point slice specifier correlates the unit attributes with specific sub-sets of source elements”
Column 15, lines 13-21, “Fourth, the term "interval" is used to identify the interval over which a particular function should be applied. For example, with respect to the exemplary power consumption roll up described above, the roll up may be processed over the course of an hour, a day, a month, a quarter of a year, a year and other periodic breakdowns. As another example, average hourly power consumption may be determined on a minute-by-minute basis, hourly, daily, monthly, quarterly, yearly, etc”
WHERE “the second data set” is broadly interpreted as “hourly power consumption” which is determined based on “minute-by-minute basis” (WHERE “the first data set” is broadly interpreted as “raw data every minute” or “minute-by-minute basis” data), 
WHERE “the third data set” is broadly interpreted as “average hourly power consumption” (e.g. aggregating “hourly power consumption” and computing an average of “hourly power consumption”).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recites: 
“A data analysis system comprising:
A memory; and
one or more processors coupled to the memory, the one or more processors being configured to: 
select a column from a plurality of columns contained in a first data set and an attribute value range to be extracted from a plurality of attribute values contained in the selected column; 
extract, from the first data set, a second data set corresponding to the selected column and the attribute value range; 
select a unit of aggregation for the extracted second data set, wherein a number of attribute values contained in the unit of aggregation is smaller than a number of attribute values contained in the attribute value range;
group attribute values contained in the second data set by the unit of aggregation to generate a plurality of groups for the second data set, wherein a number of the plurality of groups is smaller than the number of attribute values contained in the attribute value range;
aggregate, for each of the generated plurality of groups, attribute values contained in a corresponding group to generate a third data set for the plurality of groups, wherein the third data set has a reduced data amount relative to the second data set; 
store the reduced third data set in the memory;
analyze the third data set stored in the memory to generate an analysis result; and 
display a data image provided by visualizing the third data set and an analysis result image provided by visualizing the analysis result of the third data set.”
(Step 1) The limitations recite “A data analysis system comprising a computer…” as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) 
The limitation of “select a column from a plurality of columns contained in a first data set and an attribute value range to be extracted from a plurality of attribute values contained in the selected column;” and “select a unit of aggregation for the extracted second data set, wherein a number of attribute values contained in the unit of aggregation is smaller than a number of attribute values contained in the attribute value range;” as drafted, is a process that, under its broadest reasonable interpretation, system,” “memory” and “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system,” “memory” and “processor” language, “select” in the context of this claim encompasses the user “select a column from a plurality of columns contained in a first data set and an attribute value range to be extracted from a plurality of attribute values contained in the selected column; ” and “select a unit of aggregation for the extracted second data set, wherein a number of attribute values contained in the unit of aggregation is smaller than a number of attribute values contained in the attribute value range;” in his mind. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of “group attribute values contained in the second data set by the unit of aggregation to generate a plurality of groups for the second data set, wherein a number of the plurality of groups is smaller than the number of attribute values contained in the attribute value range,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “system,” “memory” and “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system,” “memory” and “processor” language, “group” in the context of this claim encompasses the user manually group attribute values contained in the second data set by the unit of aggregation to generate a plurality of groups for the second data set, wherein a number of the plurality of groups is smaller than the number of attribute values contained in the attribute value range in his mind. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical Concept” groupings of abstract ideas. Accordingly, the claim recites an abstract idea.
Additionally, the limitation of “aggregate, for each of the generated plurality of groups, attribute values contained in a corresponding group to generate a third data set for the plurality of groups, wherein the third data set has a reduced data amount relative to the second data set,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “system,” “memory” and “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system,” “memory” and “processor” language, “aggregate” in the context of this claim encompasses the user manually aggregate, for each of the generated plurality of groups, attribute values contained in a corresponding group to generate a third data set for the plurality of groups, wherein the third data set has a reduced data amount relative to the second data set; in his mind. If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical Concept” groupings of abstract ideas. Accordingly, the claim recites an abstract idea.
analyze the third data set stored in the memory to generate an analysis result,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “system,” “memory” and “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system,” “memory” and “processor” language, “analyze” in the context of this claim encompasses the user manually analyze the third data set stored in the memory to generate an analysis result in his mind (or with pan and paper). If claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” and “Mathematical Concept” groupings of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “system,” “memory” and “processor” to perform the “select,” “extract,” “,select,” “group,” “aggregate,” “store,” “analyze” and “display” steps. The “system,” “memory” and “processor” in these steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

“extract, from the first data set, a second data set corresponding to the selected column and the attribute value range;” and “display a data image provided by visualizing the third data set and an analysis result image provided by visualizing the analysis result of the third data set” which are Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”). The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing data analysis process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim recites the additional element – “store the reduced third data set in the memory” where merely describes how to generally “apply” the concept of storing data in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update 
Additionally, the claim recites the additional elements - “display a data image provided by visualizing the third data set and an analysis result image provided by visualizing the analysis result of the third data set” are Field of Use and Technological Environment (MPEP: 2106.05(h), “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A.,”). Employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
 (Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “system,” “memory” and “processor” to perform “select,” “extract,” “,select,” “group,” “aggregate,” “store,” “analyze” and “display” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
“extract,” “store” and “display” are not sufficient to amount to significantly more than the judicial exception because “extract,” “store” and “display” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs…,” “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs…,” “iv. Presenting offers and gathering statistics, OIP Techs."); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).” Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Additionally, the other additional elements, “extract,” “store” and “display” steps are Field of Use and Technological Environment in conjunction with the abstract idea (MPEP: 2106.05(h), “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”). Employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more. Thus, limitations that do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
Further, the claim recites the additional element – “store the reduced third data set in the memory” where merely describes how to generally “apply” the concept of storing data in a computer environment (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 2 recites “enable setting of the selected column or the attribute value range while checking the data image or the analysis result image, and update the data image and the analysis result image in accordance with change of the selected column or the attribute value range.” 
(Step 1) The same analysis from the independent claim applies here, the claim 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “system,” “memory” and “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Further, the claim recites additional element – “enable setting of the selected column or the attribute value range while checking the data image or the analysis result image, and update the data image and the analysis result image in accordance with change of the selected column or the attribute value range.” which are Selecting a particular data source or type of data to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”). The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with system,” “memory” and “processor” to perform “enable setting” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
The other additional element – “enable setting” is not sufficient to amount to significantly more than the judicial exception because “enable setting” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs…,” “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs…” Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 4 recites “wherein the parameter contains a value based on a resolution of a display device on which the data image or the analysis result image is displayed” which is merely a type of information. 
For the above reason, the limitation does not change the result of the analysis from the independent claim. Therefore, Claim 4, with incorporated claim limitations from 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 5 recites “use a data number indicating number of pieces of data used for calculating a value aggregated by the aggregating processing for weighting of the analysis result.” 
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “use a data number indicating number of pieces of data used for calculating a value aggregated by the aggregating processing for weighting of the analysis result,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “system,” “memory” and “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system,” “memory” and “processor” language, “use” in the context of this claim encompasses the user manually use a data number indicating number of pieces of data used for calculating a value aggregated by the aggregating processing for weighting of the analysis result in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, it also fells in the grouping of “Mathematical Concepts” (e.g. using the number in calculating and weighting). Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “system,” “memory” and “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “system,” “memory” and “processor” to perform “use” step amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 6 recites “use the data number for weighting of the analysis result of clustering processing” 
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “use the data number for weighting of the analysis result of clustering processing,” as drafted, is a process that, under its broadest system,” “memory” and “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system,” “memory” and “processor” language, “use” in the context of this claim encompasses the user manually use the data number for weighting of the analysis result of clustering processing in his mind. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, it also fells in the grouping of “Mathematical Concepts” (e.g. using the number in weighting). Accordingly, the claim recites an abstract idea. 
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “system,” “memory” and “processor” in the step is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “system,” “memory” and “processor” to perform “use” step 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 7 recites “wherein the first data set is formed only by the columns for which the attribute values are not aligned at equal intervals” which is merely a type of information. 
For the above reason, the limitation does not change the result of the analysis from the independent claim. Therefore, Claim 4, with incorporated claim limitations from the independent claim, is directed to an abstract idea. The claim is not patent eligible.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 8 recites “display the data image and the analysis result image on one screen.” 
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “system,” “memory” and “processor” to perform the “display” step. The “system,” “memory” and “processor” in the step are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer 
Further, the claim recites the additional element – “display the data image and the analysis result image on one screen,” are Field of Use and Technological Environment (MPEP: 2106.05(h), “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A.,”). Employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “system,” “memory” and “processor” to perform “display” steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, “display” step is Field of Use and Technological Environment in conjunction with the abstract idea (MPEP: 2106.05(h), “vi. Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)”). Employing generic computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.
For claim 9, it is a method claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same analysis as cited in the rejection of rejected claim 1.
For claim 10, it is a computer program product claim having similar limitations as cited in claim 1. Thus, claim 10 is also rejected under the same analysis as cited in the rejection of rejected claim 1.
Additionally, claim 10 further discloses “non-transitory computer readable medium” which is the recitation of generic computer components. Therefore, it is analyzed as same as other generic computer components (e.g. “system,” “memory” and “processor”), which does not change the result of the analysis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (U.S. Pub. No.: US 20170132277, hereinafter Hsiao), in view of Neels et al. (U.S. Pub. No.: US 20150019537, hereinafter Neels), and further in view of Huth et al. (U.S. Patent No.: US 6704742, hereinafter Huth).
For claim 1, Hsiao discloses a data analysis system comprising a computer configured to: 
select a column from a plurality of columns contained in a first data set and an attribute value range to be extracted from a plurality of attribute values contained in the selected column (Hsiao: paragraph [0014], “an exemplary computer system that may be used to implement certain embodiments,” paragraph [0053], “As shown in FIG. 2, GUI 200…enables a user to select a data source of interest to the user…the user has selected the SALES EASTERN REGION data source…Once the data source has been selected…if the selected data source is a table or view, the metadata attributes for the data source may include attributes related to information identifying the various columns of the table or view, the names of the columns…,” paragraph [0064], “As shown in FIG. 2…FIG. 2, the user has selected the "SALES_DATE", "NY" and "DC" columns…,” paragraph [0068], “SELECT SALES_DATE, NY, DC FROM BEAM_VIEW_50 WHERE ROWNUM <=10240 In the example depicted in FIG. 2, the single source query that is generated based upon user selections in GUI 200 is displayed in area 210 on GUI 200.” Paragraph [0065], “…An exemplary SQL query is typically formed of three clauses: SELECT, FROM, and WHERE, and has the following form: SELECT <attribute list> FROM <data source> WHERE <condition> where: <attribute list> is a list of attribute names (e.g., column names) whose values are to be extracted by the query; <data source> identifies a relation name or data source from which data is to be extracted; and <condition> is a conditional (Boolean) expression that identifies conditions or filters related to the rows or records of the data source (e.g. a table or view) to be retrieved by the query.” See Fig. 3A,
WHERE “a first data set” is interpreted as “selected data source is a table or view,”
WHERE “a plurality of columns contained in a first data set” is interpreted as the various columns of the table or view,”
WHERE “set a selected column selected from a plurality of columns contained in a first data set” is interpreted as “the user has selected the "SALES_DATE", "NY" and "DC" columns,”
WHERE “an attribute value range selected from a plurality of attribute values contained in the selected column” is interpreted as “WHERE <condition>” where “<condition> is a conditional (Boolean) expression that identifies conditions or filters related to the rows or records of the data source (e.g. a table or view) to be retrieved by the query.” (e.g. “an attribute value range selected” is interpreted as “the rows or records of the data source” satisfy “conditions or filters” in the “WHERE <condition>” clause), an ordinary skill in the art will understand that user can conditionally select a range of value with the column value e.g. SELECT SALES_DATE, NY, DC FROM BEAM_VIEW_50 WHERE SALES_DATE <2000 (e.g. “conditional (Boolean) expression”));
 extract, from the first data set, a second data set corresponding to the selected column and the attribute value range (Hsiao: paragraph [0008], “…The data analysis system may then obtain a result set by executing the base query, the result set comprising the first data and the second data…,” paragraph [0068], “SELECT SALES_DATE, NY, DC FROM BEAM_VIEW_50 WHERE ROWNUM <=10240…” Paragraph [0065], “…An exemplary SQL query is typically formed of three clauses: SELECT, FROM, and WHERE…SELECT <attribute list> FROM <data source> WHERE <condition> where: <attribute list> is a list of attribute names (e.g., column names) whose values are to be extracted by the query…and <condition> is a conditional (Boolean) expression that identifies conditions or filters related to the rows or records of the data source (e.g. a table or view) to be retrieved by the query”
WHERE “a second data set” is interpreted as “result set by executing the base query,”
WHERE “set a selected column selected from a plurality of columns contained in a first data set” is interpreted as “the user has selected the "SALES_DATE", "NY" and "DC" columns,”
WHERE “to the selected column and the attribute value range” is interpreted as “SELECT <attribute list>” (the selected column) and “WHERE <condition>” (the attribute value range) within the “SQL query”);
select a unit of aggregation for the extracted second data set, wherein a number of attribute values contained in the unit of aggregation is smaller than a number of attribute values contained in the attribute value range (Hsiao: paragraphs [0082]-[0083], “GUI 300 also enables the user to specify functions to be performed as part of the analysis. For example, as depicted in FIG. 3A, GUI 300 displays user-selectable controls 308 (e.g., pulldown menus) that enable selection of functions to be performed on the columns of the result set. For example, in FIG. 3A, a user can select an aggregation operator to be applied to the individual measures. In FIG. 3A, since the user wants to determine aggregate sales per region per month, the user has selected the SUM aggregate operator for each of the selected Y-axis measures…COUNT DISTINCT…MINIMUM or MIN…MAXIMUM or MAX…AVERAGE or AVG --For a numeric field, this function returns the statistical average. MEDIAN--For a numeric field, this function returns the statistical median. …” paragraph [0092], “…the analysis result set may be displayed to the user in area 312 of GUI 300. This enables the user to see the analysis result set generated by the user inputs. The user may then modify the analysis information (e.g., make change to the user selections made in GUIs 300 and 350) based upon the displayed analysis result set. In this manner, the user can interactively and dynamically change the analysis to be performed and see the results of the analysis.” Paragraph [0085], “In GUI 350, the user can select that a time series is to be generated and that set the time unit for the analysis (a month in the example depicted in FIG. 3B) and set the quantity for the time series (in FIG. 3B, a quantity of "1" is selected indicating that the data is to be determined for a per-month basis).” see. Fig. 3A, and 3B, and Fig. 4, “ROWNUM<-10240” (e.g. 10240 number of attribute values will be selected with the attribute value range <10240) 
WHERE “select a unit of aggregation” is broadly interpreted as “aggregate sales per region per month,” (see Fig. 3B, time unit is “Month,” which group 
WHERE “a number of attribute values contained in the unit of aggregation is smaller than a number of attribute values contained in the attribute value range” is broadly interpreted as “SUM aggregate operator,” “AVERAGE or AVG --For a numeric field, this function returns the statistical average” or “the data is to be determined for a per-month basis” (e.g. 10240 number of selected sales dates are aggregated to per-month basis (January, February and March), where three monthly attribute value (sum of sales of each month, e.g. January, February and March) is smaller than 10240 number of selected sales of dates));
group attribute values contained in the second data set by the unit of aggregation to generate a plurality of groups for the second data set, wherein a number of the plurality of groups is smaller than the number of attribute values contained in the attribute value range (Hsiao: paragraphs [0082]-[0083], “GUI 300 also enables the user to specify functions to be performed as part of the analysis. For example, as depicted in FIG. 3A, GUI 300 displays user-selectable controls 308 (e.g., pulldown menus) that enable selection of functions to be performed on the columns of the result set. For example, in FIG. 3A, a user can select an aggregation operator to be applied to the individual measures. In FIG. 3A, since the user wants to determine aggregate sales per region per month, the user has selected the SUM aggregate operator for each of the selected Y-axis measures…COUNT DISTINCT…MINIMUM or MIN…MAXIMUM or MAX…AVERAGE or AVG --For a numeric field, this function returns the statistical average. MEDIAN--For a numeric field, this function returns the statistical median. …” paragraph [0092], “…the analysis result set may be displayed to the user in area 312 of GUI 300. This enables the user to see the analysis result set generated by the user inputs. The user may then modify the analysis information (e.g., make change to the user selections made in GUIs 300 and 350) based upon the displayed analysis result set. In this manner, the user can interactively and dynamically change the analysis to be performed and see the results of the analysis.” Paragraph [0085], “In GUI 350, the user can select that a time series is to be generated and that set the time unit for the analysis (a month in the example depicted in FIG. 3B) and set the quantity for the time series (in FIG. 3B, a quantity of "1" is selected indicating that the data is to be determined for a per-month basis).” see. Fig. 3A, 3B, and Fig. 4, “ROWNUM<-10240” (e.g. 10240 number of attribute values will be selected with the attribute value range <10240),
WHERE “group attribute values contained in the second data set by the unit of aggregation to generate a plurality of groups for the second data set” is broadly interpreted as “aggregate sales per region per month” and “set the quantity for the time series (in FIG. 3B, a quantity of "1" is selected indicating that the data is to be determined for a per-month basis)”
WHERE “wherein a number of the plurality of groups is smaller than the number of attribute values contained in the attribute value range” is broadly interpreted as “SUM aggregate operator,” “AVERAGE or AVG --For a numeric field, this function returns the statistical average” or “the data is to be determined for a per-month basis” (e.g. aggregating a plurality of numbers (10240 of selected sale dates) into three monthly numbers (see Fig. 3A), e.g. aggregate and reduce 10240 data values to only three monthly values);
store the reduced third data set in the memory (Hsiao: paragraphs [0082]-[0083], “GUI 300 also enables the user to specify functions to be performed as part of the analysis. For example, as depicted in FIG. 3A, GUI 300 displays user-selectable controls 308 (e.g., pulldown menus) that enable selection of functions to be performed on the columns of the result set. For example, in FIG. 3A, a user can select an aggregation operator to be applied to the individual measures. In FIG. 3A, since the user wants to determine aggregate sales per region per month, the user has selected the SUM aggregate operator for each of the selected Y-axis measures…COUNT DISTINCT…MINIMUM or MIN…MAXIMUM or MAX…AVERAGE or AVG --For a numeric field, this function returns the statistical average. MEDIAN--For a numeric field, this function returns the statistical median. …” paragraph [0135], “The result set obtained from executing the base combined query in stored as a memory object (also referred to as a virtual data object) in a memory of the data analysis system.” Paragraph [0141], “At 820, the modified combined query generated in 818 is executed to obtain an analysis result set. The analysis result set represents the result of the analysis requested by the user” paragraph [0218], “The RAM typically contains data and/or program modules that are presently being operated and executed by processing subsystem 1404. For example, in certain embodiments, a virtual data object storing a result set obtained from executing a base combined query may be stored in the RAM. An analysis result set obtained from executing a modified combined query may also be stored in the RAM in certain embodiments. In some implementations, system memory 1410 may include multiple different types of memory, such as static random access memory (SRAM), dynamic random access memory (DRAM), and the like.” 
(NOTE: an ordinary skill in the art would understand “average” is transforming a plurality of numbers into one number which reduced memory from storing five numbers to only store one number));
analyze the third data set stored in the memory to generated an analysis result (Hsiao: paragraph [0008], “The data analysis system may generate a first modified query based upon the base query and the first analysis information, and obtain a first analysis result set by executing the first modified query. The data analysis system may then output the first analysis result set to a user.” paragraph [0076], “…data analysis system 100 may provide a GUI that enables a user to select or define the analysis to be performed on the result set obtained from executing the base combined query. The user may also use the GUI to indicate the type of visualization (e.g., line graph, pie chart) to be used for displaying the analysis results….”); and 
display an analysis result image provided by visualizing an analysis result of the third data set (Hsiao: paragraph [0008], “…obtain a first analysis result set by executing the first modified query. The data analysis system may then output the first analysis result set to a user.” paragraph [0076], “…data analysis system 100 may provide a GUI that enables a user to select or define the analysis to be performed on the result set obtained from executing the base combined query. The user may also use the GUI to indicate the type of visualization (e.g., line graph, pie chart) to be used for displaying the analysis results….”).
However, Hsiao does not explicitly disclose aggregate, for each of the generated plurality of groups, attribute values contained in a corresponding group to generate a third data set for the plurality of groups, wherein the third data set has a reduced data amount relative to the second data set; 
display a data image provided by visualizing the data set.
Neels discloses display a data image provided by visualizing the data set Note that query results can be returned to a client…query results may include…a visualization, such as a graph or chart, generated from the values.” paragraph [0191] “After the search is executed, the search screen 1300 can display the results through search results tabs 1304, wherein search results tabs 1304 can include…a "visualization tab" that displays various visualizations of the search results…,”
WHERE “the second data set” is interpreted as “results,”
WHERE “visualizing the second data set” is interpreted as “visualizations of the search results,” 
WHERE “display a data image provided by visualizing the second data set” is interpreted as “"visualization tab" that displays various visualizations of the search results…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “AUTOMATED DATA ANALYSIS USING COMBINED QUERIES” as taught by Hsiao by implementing “Generating Reports from Unstructured Data” as taught by Neels, because it would provide Hsiao’s system with the enhanced capability of “…enable a user to define visualizations, such as tables, charts, graphs and the like, using the selected fields. Further, the interactive GUI of the report editor may enable the user to make iterative changes to the report definition, thereby allowing a user to modify the report until it fits her/his needs.” (Neels: paragraph [0039]).
However, Hsiao and Neels do not explicitly disclose aggregate, for each of the generated plurality of groups, attribute values contained in a corresponding group to generate a third data set for the plurality of groups, wherein the third data set has a reduced data amount relative to the second data set.
Huth discloses aggregate, for each of the generated plurality of groups, attribute values contained in a corresponding group to generate a third data set for the plurality of groups, wherein the third data set has a reduced data amount relative to the second data set (Huth: column 6, lines 15-44, “…assume that power consumption data is generated and stored as raw data every minute for every building owned by a particular company. In addition, assume that an administrator requests a report comprising data segments for a first period including the last sixty months (i.e., last five years) for each building showing monthly total energy consumption for each building. In this case, the database processor may begin by rolling the minute data into fifteen minute intervals and storing the fifteen minute interval data segments as intermediate data segments. Next, the processor may roll up the fifteen minute data segments to hourly data segments and then the hourly to daily, and the daily to monthly, the processor storing each of the intermediate roll-up data segments for subsequent use…” 
Column 10, lines 42-56, “The method may be for use in managing a building automation system and the interval attribute may be selected from one of a yearly interval, a quarterly interval, a monthly interval, a daily interval, an hourly interval and a minute by minute interval. For at least some point slices, the specifier may indicate other point slices to be manipulated according to a function to generate a requested point slice. Each request also may include a unit attribute and the point slice specifier correlates the unit attributes with specific sub-sets of source elements”
Column 15, lines 13-21, “Fourth, the term "interval" is used to identify the interval over which a particular function should be applied. For example, with respect to the exemplary power consumption roll up described above, the roll up may be processed over the course of an hour, a day, a month, a quarter of a year, a year and other periodic breakdowns. As another example, average hourly power consumption may be determined on a minute-by-minute basis, hourly, daily, monthly, quarterly, yearly, etc”
WHERE “the second data set” is broadly interpreted as “hourly power consumption” which is determined based on “minute-by-minute basis” (WHERE “the first data set” is broadly interpreted as “raw data every minute” or “minute-by-minute basis” data), 
WHERE “the third data set” is broadly interpreted as “average hourly power consumption” (e.g. aggregating “hourly power consumption” and computing an average of “hourly power consumption”).
AUTOMATED DATA ANALYSIS USING COMBINED QUERIES” as taught by Hsiao by implementing “Database management method and apparatus” as taught by Huth, because it would provide Hsiao’s system with the enhanced capability of “…database processor may begin by rolling the minute data into fifteen minute intervals and storing the fifteen minute interval data segments as intermediate data segments. Next, the processor may roll up the fifteen minute data segments to hourly data segments and then the hourly to daily, and the daily to monthly, the processor storing each of the intermediate roll-up data segments for subsequent use.” (Huth: column 6, lines 14-33), in order to “quickly provide the desired information as the daily power consumption information has already been determined and stored in the database” (Huth: column 6, lines 24-44).
For claim 2, Hsiao, Neels and Huth disclose the data analysis system according to claim 1, wherein the one or more processors are is further configured to: 
enable setting of the selected column (Hsiao: paragraph [0080], “In the example depicted in FIG. 3A, the base combined query that generated the result set is displayed in area 303 of GUI 300. To enable the user to describe the analysis to be performed, GUI 300 displays various metadata attributes related to the result set. The user can then describe the analysis to be performed by selecting one or more of these displayed metadata attributes. For example, in FIG. 3A, the displayed metadata attributes include column names (or column labels) of the result set are displayed for selection along multiple axes (X-axis and Y-axis in FIG. 3A). In FIG. 3A, column labels LA, SF, NY, DC, and SALES_DATE are displayed for selection as measures for the Y-axis and as dimensions for the X-axis.”
WHERE “selected column” is interpreted as “selecting one or more of these displayed metadata attributes” e.g. (“column labels LA, SF, NY, DC, and SALES_DATE are displayed for selection”));
update the analysis result image in accordance with change of the selected column or the attribute value range (Hsiao: paragraph [0009], “…the data analysis system may receive second analysis information identifying a second analysis to be performed based upon the result set. The data analysis system may generate a second modified query based upon the base query and the second analysis information, and obtain a second analysis result set by executing the second modified query. The data analysis system may then output the second analysis result set. In this manner, multiple modified queries may be created for multiple analyses to be performed using the same base query.” Paragraph [0095], “The analysis result data in Table C can then be provided to a visualization generator to generate a single line graph desired by the user. ”).
However, Hsiao does not explicitly disclose while checking the data image or the analysis result image;
update the data image in accordance with change of the selected column or the attribute value range.
Neels discloses while checking the data image or the analysis result image (Neels: paragraph [0027], “The reporting application can return an interactive listing of the identified fields, and may allow the user to select some or all of the identified fields for further use during the report generation process…define aggregates to be calculated using the selected fields; and define additional filters for the selected fields that can be used to further filter the data…” paragraph [0039], “…the interactive GUI of the report editor may enable the user to make iterative changes to the report definition, thereby allowing a user to modify the report until it fits her/his needs.” Paragraph [0191], “…the search screen 1300 can display the results through search results tabs 1304…a "visualization tab" that displays various visualizations of the search results…It additionally can display a fields sidebar 1306 that includes statistics about occurrences of specific fields in the returned events, including " selected fields" that are pre -selected by the user, and "interesting fields" that are automatically selected by the system based on pre-specified criteria…,”
WHERE “change of the selected column” is broadly interpreted as “the selected fields,”
WHERE “the data image” is broadly interpreted as “visualizations of the search results” (the data image)), and 
update the data image in accordance with change of the selected column or the attribute value range (Neels: paragraph [0027], “The reporting application can return an interactive listing of the identified fields, and may allow the user to select some or all of the identified fields for further use during the report generation process…define aggregates to be calculated using the selected fields; and define additional filters for the selected fields that can be used to further filter the data…” paragraph [0039], “…the interactive GUI of the report editor may enable the user to make iterative changes to the report definition, thereby allowing a user to modify the report until it fits her/his needs.” Paragraph [0191], “…the search screen 1300 can display the results through search results tabs 1304…a "visualization tab" that displays various visualizations of the search results…It additionally can display fields sidebar 1306…,”
WHERE “update the data image in accordance with change” is broadly interpreted as “enable the user to make iterative changes…to modify the report”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “AUTOMATED DATA ANALYSIS USING COMBINED QUERIES” as taught by Hsiao by implementing “Generating Reports from Unstructured Data” as taught by Neels, because it would provide Hsiao’s system with the enhanced capability of “…enable a user to define visualizations, such as tables, charts, graphs and the like, using the selected fields. Further, the interactive GUI of the report editor may enable the user to make iterative changes to the report definition, thereby allowing a user to modify the report until it fits her/his needs.” (Neels: paragraph [0039]).
For claim 9, it is a method claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
For claim 10, it is a computer program product claim having similar limitations as cited in claim 1. Thus, claim 9 is also rejected under the same rationale as cited in the rejection of rejected claim 1.
Further, Hsiao discloses the additional limitation, A computer program product having a non-transitory computer readable medium including programmed instructions, wherein the instructions, when executed by a computer, cause the computer to perform FIG. 8 depicts a simplified flowchart 800 depicting processing performed by a data analysis system according to certain embodiments. The processing depicted in FIG. 8 may be implemented in software (e.g., code, instructions, program) executed by one or more processing units (e.g., processors, cores) of a data analysis system, hardware, or combinations thereof. The software may be stored on a non-transitory storage medium (e.g., on a memory device).”) 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (U.S. Pub. No.: US 20170132277, hereinafter Hsiao), in view of Neels et al. (U.S. Pub. No.: US 20150019537, hereinafter Neels), and further in view of Huth et al. (U.S. Patent No.: US 6704742, hereinafter Huth), and further in view of Jugel et al. (“M4: A Visualization-Oriented Time Series Data Aggregation,” 2014, hereinafter Jugel),
For claim 4, Hsiao, Neels and Huth disclose the data analysis system according to claim 1. 
	However, Hsiao, Neels and Huth do not explicitly disclose wherein the parameter contains a value based on a resolution of a display device on which the data image or the analysis result image is displayed.
Jugel discloses wherein the parameter contains a value based on a resolution of a display device on which the data image or the analysis result image is displayed (Jugel: page 787, “The final visualization, which is presented to an restricted to displaying the retrieved data using width x height pixels - the area of the resulting chart. This implies that a visualization system must perform a data reduction, transforming and projecting the received result set onto a width x height raster…,” page 798, “Visualization Parameters. In addition to the query, the visualization client must also provide the visualization parameters width w and height h, i.e., the exact pixel resolution of the desired visualization. Determining the exact pixel resolution is very important” 
Page 799, “Given the width w and height h of the canvas area, the visualization client uses the following geometric transformation functions x = fx(t) and y = fy(v), x; y 2 R to project each timestamp t and value v to the visualization's coordinate system. a) Conditional query to apply PAA data reduction…GROUP BY round(200*(t-$t1)/($t2-$t1)) reduction query QD:compute aggregates for each pixel-column”
page 800, “4. DATA REDUCTION OPERATORS The goal of our query rewriting system is to apply visualization-oriented data reduction in the database by means of relational operators, i.e., using data aggregation…we model data reduction using a time-based grouping, aligning the time intervals with the pixel columns of the visualization. For each interval and thus for each pixel column we can compute aggregated values using one of aggregation functions min, max, avg, median, medoid, or mode…using but w does not depend on n and is inherently limited by physical display resolutions, e.g.,w = 5120 pixels for latest WHXGA displays. Therefore, the described M4 aggregation of has complexity of O(n).”
WHERE “a value based on a resolution of a display device” is interpreted as “Visualization Parameters” (e.g. “width w and height h, i.e., the exact pixel resolution of the desired visualization” or “physical display resolutions, e.g.,w = 5120 pixels for latest WHXGA displays”) with example of “data reduction using a time-based grouping, aligning the time intervals with the pixel columns of the visualization”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “AUTOMATED DATA ANALYSIS USING COMBINED QUERIES” as taught by Hsiao by implementing “M4: A Visualization-Oriented Time Series Data Aggregation” as taught by Jugel, because it would provide Hsiao’s modified system with the enhanced capability of “…w visualization-oriented data aggregation can reduce data volumes by up to two orders of magnitude, while preserving perfect visualizations.” (Jugel: page 797).

Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (U.S. Pub. No.: US 20170132277, hereinafter Hsiao), in view of Neels et al. (U.S. Pub. No.: US 20150019537, hereinafter Neels), and further in view of Huth et al. (U.S. Patent No.: US 6704742, hereinafter Huth), and further in view of zj_oschina (OSCHINA“Solve the problem of too many HighStock points, NAN when displaying tooltip,” 2013),
For claim 4, Hsiao, Neels and Huth disclose the data analysis system according to claim 3. 
	However, Hsiao, Neels and Huth do not explicitly disclose wherein the parameter contains a value based on a resolution of a display device on which the data image or the analysis result image is displayed.
zj_oschina discloses wherein the parameter contains a value based on a resolution of a display device on which the data image or the analysis result image is displayed (zj_oschina: page 1, “groupPixelWidth: Number. The approximate pixel width of each group. If for example a series with 30 points is displayed over a 600 pixel wide plot area, no grouping is performed. If however the series contains so many points that the spacing is less than the groupPixelWidth, Highcharts will try to group it into appropriate groups…”
WHERE “the parameter contains a value based on a resolution of a display device” is interpreted as “spacing” which is the relation between resolution of a display device and number of data points, e.g. “spacing is less than the groupPixelWidth,” (e.g. where an ordinary skill in the art would understand, spacing” is calculated based on  “pixel wide plot area” (e.g. resolution pixel width of physical display) and “points” to determine if “spacing” less than or greater than “groupPixelWidth”
Example 1, “If for example a series with 30 points is displayed over a 600 pixel wide plot area, no grouping is performed”
Example 2, “so many points that the spacing is less than the groupPixelWidth, Highcharts will try to group it into appropriate groups…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “AUTOMATED DATA ANALYSIS USING COMBINED QUERIES” as taught by Hsiao by implementing “Solve the problem of too many HighStock points, NAN when displaying tooltip” as taught by zj_oschina, because it would provide Hsiao’s modified system with the enhanced capability of “…group it into appropriate groups so that each is more or less two pixels wide.” (zj_oschina: page 1) in order to “Solve the problem of too many HighStock points” (zj_oschina: page 1).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (U.S. Pub. No.: US 20170132277, hereinafter Hsiao), in view of Neels et al. (U.S. Pub. No.: US 20150019537, hereinafter Neels), and further in view of Huth et al. (U.S. Patent No.: US 6704742, hereinafter Huth), and further in view of Gururajan et al. (U.S. Pub. No.: US 20120329537, hereinafter Gururajan).
For claim 5, Hsiao, Neels and Huth disclose the data analysis system according to claim 1.
However, Hsiao, Neels and Huth do not explicitly disclose, wherein the one or more processors are further configured to use a data number indicating number of pieces of data used for calculating a value aggregated by the aggregating processing for weighting of the analysis result.
Gururajan discloses wherein the one or more processors are further configured to use a data number indicating number of pieces of data used for calculating a value aggregated by the aggregating processing for weighting of the analysis result (Gururajan: paragraph [0074], “…A graph can be generated for the game in the casino for the selected dates showing the aggregated actual number of open tables during each hour, the aggregated ideal number of open tables during each hour, a graphic showing the aggregated pricing changes of open tables, and a graphic showing the aggregated unmet demand for a particular price point. The aggregation can be an average, median, mean, weighted average or percentile. The user can select any time period for the analysis and can exclude days such as holidays or special events that can skew the trends.”
(NOTE: an ordinary skill in the art would understand “weighted average” formula is the sum of all the values of items [within a group] is divided by total number of items [within the group], see BYJU, “Weighted Average Formula,” 2016)
WHERE “a data number” is broadly interpreted as total number of aggregated 
Further, “used…for weighting of the analysis result” is considered by the examiner, however, the recited action is not recited with sufficient detail to achieve the claimed result (e.g. weighting of the analysis result), therefore, it is “intended use,” and does not have patentable weight).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “AUTOMATED DATA ANALYSIS USING COMBINED QUERIES” as taught by Hsiao by implementing “System and Method for Processing Casino Table Games Yield Management Data” as taught by Gururajan, because it would provide Hsiao’s modified system with the enhanced capability of “…enhancing interactivity and providing a drill down ability in order to allow users to dig deeper into the data provided beginning from high level and intuitive indications to raw data and statistics.” (Gururajan: paragraph [0044]) in order to “a user can explore various possibilities to better evaluate changes that could be made to improve profitability. By aggregating this data to show all of the opportunities in a single graphical visualization, an overall picture is provided, enhancing the decision making process.” (Gururajan: paragraph [0044]).
For claim 6, Hsiao, Neels, Huth and Gururajan disclose the data analysis one or more processors are further configured to use the data number for weighting of the analysis result of clustering processing (Gururajan: paragraph [0074], “…A graph can be generated for the game in the casino for the selected dates showing the aggregated actual number of open tables during each hour, the aggregated ideal number of open tables during each hour, a graphic showing the aggregated pricing changes of open tables, and a graphic showing the aggregated unmet demand for a particular price point. The aggregation can be an average, median, mean, weighted average or percentile. The user can select any time period for the analysis and can exclude days such as holidays or special events that can skew the trends.”
WHERE “use the data number for weighting” is broadly interpreted as “total number of items” which is explained in the rejection of Claim 5, the total number of items is used to calculated “weighted average” (e.g. “weighted average” = sum of the values of all items is divided by total number of items), which indicates average (e.g. the analysis result) is “weighted,” therefore, the total number of items indicates “a data number indicating number of pieces of data used for calculating a value aggregated.”
Further, “use the data number for weighting of the analysis result of clustering processing” is considered by the examiner, however, the recited action is not recited with sufficient detail to achieve the claimed result (e.g. weighting of the analysis result of clustering processing), therefore, it is “intended use,” and does not have patentable 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “AUTOMATED DATA ANALYSIS USING COMBINED QUERIES” as taught by Hsiao by implementing “System and Method for Processing Casino Table Games Yield Management Data” as taught by Gururajan, because it would provide Hsiao’s modified system with the enhanced capability of “…enhancing interactivity and providing a drill down ability in order to allow users to dig deeper into the data provided beginning from high level and intuitive indications to raw data and statistics.” (Gururajan: paragraph [0044]) in order to “a user can explore various possibilities to better evaluate changes that could be made to improve profitability. By aggregating this data to show all of the opportunities in a single graphical visualization, an overall picture is provided, enhancing the decision making process.” (Gururajan: paragraph [0044]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (U.S. Pub. No.: US 20170132277, hereinafter Hsiao), in view of Neels et al. (U.S. Pub. No.: US 20150019537, hereinafter Neels), and further in view of Huth et al. (U.S. Patent No.: US 6704742, hereinafter Huth), and further in view of Gururajan et al. (U.S. Pub. No.: US 20120329537, hereinafter Gururajan), and further in view of Jessen (U.S. Pub. No.: US 20160314545).
For claim 7, Hsiao, Neels, Huth and Gururajan disclose the data analysis 
However, Hsiao, Neels, Huth and Gururajan do not explicitly disclose, wherein the first data set is formed only by the columns for which the attribute values are not aligned at equal intervals.
Jessen discloses wherein the first data set is formed only by the columns for which the attribute values are not aligned at equal intervals (Jessen: paragraph [0034], “In some embodiments, the property information database 202 may comprise one or more spreadsheets 206 and/or other data structures that store information specific to each of one or more properties. The spreadsheet 206 may comprise a plurality of rows 208 and a plurality of columns 210. A first row may comprise a header row 212 to describe a type of information stored in each column 210, such as describing one of the columns 210 as a property identity column 214. Each field of the property identity column 214 may include information to identify a physical property, the rest of the information of that respective row pertaining to the identified physical property. For instance, a second row 216 may include an address, such as "40 E Hart Rd Spokane, Wash." in the property identity column. Therefore, the remaining fields (i.e., columns) of the second row 216 are associated with the physical property identified as "40 E. Hart Rd Spokane, Wash."…,” Fig. 2 discloses a table with rows and columns, and values in each column are “not aligned at equal intervals” (e.g. no “equal intervals”)
WHERE “first data set” is broadly interpreted as “information to identify a physical property” which is contained within “a plurality of columns 210” and “a plurality of rows 208” of “spreadsheets 206 and/or other data structures”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “AUTOMATED DATA ANALYSIS USING COMBINED QUERIES” as taught by Hsiao by implementing “DATA COLLECTION, STORAGE, AND PROCESSING SYSTEM USING ONE OR MORE INPUTS” as taught by Jessen, because it would provide Hsiao’s modified system with the enhanced capability of “…comprise a property information database that stores information related to one or more physical properties (e.g., a location, square footage, year built, etc.). The property information database may receive property information from one or more sources, such as a multiple listing service (MLS)…” (Jessen: paragraph [0015]) in order to “…calculate rehabilitation costs and/or compare the rehabilitation costs to a potential value of the property…calculate a cost to increase a value of the property from a bottom quartile to an upper quartile of value, with respect to other properties in a same geographic region…identify a property with a high potential value but a low current value (which may be reflected in a listed price)… to provide information about what property metrics should be collected, stored, and/or analyzed)…” (Jessen: .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hsiao et al. (U.S. Pub. No.: US 20170132277, hereinafter Hsiao), in view of Neels et al. (U.S. Pub. No.: US 20150019537, hereinafter Neels), and further in view of Huth et al. (U.S. Patent No.: US 6704742, hereinafter Huth), and further in view of Gururajan et al. Minitab Blog Editor (“How to Create and Read an I-MR Control Chart,” 2013, hereinafter Minitab).
For claim 8, Hsiao, Neels and Huth disclose the data analysis system according to claim 1.
However, Hsiao, Neels and Huth do disclose, wherein the one or more processors are further configured to display the data image and the analysis result image on one screen. 
Minitab discloses, wherein the one or more processors are further configured to display the data image and the analysis result image on one screen (Minitab: pages 1-2, “The I-MR is really two charts in one. At the top of the graph is an Individuals (I) chart, which plots the values of each individual observation, and provides a means to assess process center. The bottom part of the graph is a Moving Range (MR) chart, which plots process variation as calculated from the ranges of two or more successive observations.”
WHERE “the data image” is broadly interpreted as “an Individuals (I) chart” (e.g. “which plots the values of each individual observation”)
WHERE “the analysis result image” is broadly interpreted as “a Moving Range (MR) chart” (e.g. “plots process variation as calculated from the ranges of two or more successive observations”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon “AUTOMATED DATA ANALYSIS USING COMBINED QUERIES” as taught by Hsiao by implementing “How to Create and Read an I-MR Control Chart” as taught by Minitab, because it would provide Hsiao’s modified system with the enhanced capability of “…1. Monitoring the stability of a process…2. Determining whether a process is stable and ready to be improved…3. Demonstrating improved process performance…” (Minitab: page 1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU ZHAO whose telephone number is (571)270-3427.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YU . ZHAO

Art Unit 2169



/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169